Name: 81/196/EEC: Commission Decision of 16 March 1981 authorizing the Italian Republic not to apply Community treatment to tuners originating in Japan (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-08

 Avis juridique important|31981D019681/196/EEC: Commission Decision of 16 March 1981 authorizing the Italian Republic not to apply Community treatment to tuners originating in Japan (Only the Italian text is authentic) Official Journal L 096 , 08/04/1981 P. 0026 - 0027****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 16 MARCH 1981 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO TUNERS ORIGINATING IN JAPAN ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/196/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 3 MARCH 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TUNERS , FALLING WITHIN SUBHEADING 85.15 EX A III OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN ITALY THE IMPORTATION OF THE PRODUCTS IN QUESTION IS SUBJECT TO VERY SEVERE RESTRICTIVE MEASURES ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 ITALY HAS ADMITTED 19 100 TUNERS IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 125 000 TUNERS IN 1978 TO 160 000 TUNERS IN 1979 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 78 % IN 1978 TO 80 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN ITALY ; WHEREAS OUTPUT OF LIKE PRODUCTS IN ITALY HAS INCREASED FROM 50 000 TUNERS IN 1978 TO 85 000 TUNERS IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 6.3 % IN 1978 TO 5 % IN 1979 ; WHEREAS THERE HAVE BEEN REDUNDANCIES AND THE NUMBER OF PERSONNEL HAS DECREASED FROM 1 500 PERSONS IN 1978 TO 1 000 PERSONS IN 1979 ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS COVERING LIT 293 829 000 IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES IN THE SECTOR CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 2 MARCH 1981 . // // CCT HEADING NO // DESCRIPTION // // 85.15 EX A III ( NIMEXE CODES 85.15-16 , 19 ) // TUNERS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 16 MARCH 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT